On July 12, 1963, the court rendered an opinion, 162 Ct. Cl. 566, holding that the plaintiff was entitled to recover in an amount to be determined in further proceedings under Eule 38 (c) (now Eule 47(c) (2)). On August 23,1965, the Trial Commissioner filed a memorandum report recommending that in accordance with the opinion of the court and a stipulation of settlement filed herein, judgment be entered for the plaintiff in the amount of $20,000. On September 2, 1965, the court adopted the recommendation of the commissioner and entered judgment for plaintiff in the amount of $20,000.